Contracts; cost principles; allocation of indirect costs; subcontractor’s home-office general and administrative and overhead expenses. — Plaintiff seeks Wunderlich Act review of a decision of the Board of Contract Appeals of the National Aeronautics and Space Administration (73-2 BCA para. 10169), denying plaintiff’s claim under a cost-plus-fixed-fee contract for reimbursement of an amount paid by plaintiff to a cost-plus-fixed-fee subcontractor. The Board held that a portion of the subcontractor’s overhead and home-office general and administrative expenses was not allocable to the Government work under the subcontract as,the term “allocability” is defined in NASA Procurement Regulations, and that the remainder of the amount representing.the subcontractor’s overhead and home-office expenses were similar in nature to cost items the latter charged as direct costs, thus also making applicable NASA Procurement Regulations. On April 27,1976 Senior Trial Judge-Mastín G. White filed a. recommended opinion (reported in full at 22 CCF para. 80240), concluding that the Board did not err in applying said regulations and that plaintiff erred in ignoring them in paying the money to the subcontractor. On October 6, 1976 the court, by order, adopted the said recommended opinion as the basis for its judgment in this case, ordered that plaintiff is not entitled to recover, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion, and dismissed the petition.